Case 1:17-cr-00630-ER Document 114-3 Filed 08/29/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

)
UNITED STATE OF AMERICA } NO.: 17-cr-00630 (ER)
)
“Vie ) AFFIDAVIT OF MARK S. SCOTT
MARK S. SCOTT, )
) ECF CASE
DEFENDANT. )
)
1. | am the Defendant in the above-captioned case and | wish to Substitute James Nobles,
Esq. with Arlo Deviin-Brown of Covington & Burling LLP.
2. Substitution of Mr. Nobles can be accomplished without material adverse effect on my

interests. David M. Garvin of David M. Garvin, PA, (SCo-Counsel”), has appeared on my behalf since
October 29, 2018 (Docket No, 27), and will continue to represent my interests in this matter. Furthermore,
| have retained Arlo Devlin-Brown of Covington & Burling LLP to replace Mr. Nobies.

3. Mr. Devlin-Brown is positioned to effectively proceed without the continued participation
of Mr. Nobles. Trial is scheduled to begin October 7, 2019, Mr. Devlin-Brown appeared for me following
my arrest and covered court proceedings involving bail and presentment. While Mr. Devlin-Brown was
replaced by Mr. Nobles at subsequent appearances, he has continued to monitor developments in the
case and provide me with legal advice, Mr. Devlin-Brown has now agreed to represent me at trial and will
conduct the trial with Mr. Garvin.

4, | knowingly and freely assent to, and request, the substitution of Mr. Nobles’
representation.
5. Because of the foregoing, | respectfully request that this Court relieve Mr. Nobles of his

representation of me in the present matter immediately,

6. | declare under penalty of perjury that the foregoing is true and correct.

DATED: August 28, 2019
Coral Gables, Florida

 
